IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50060
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN MANUEL RAMIREZ-RAMIREZ, also
known as Hector Rodriguez-Lopez, also
known as Hector Lopez-Rodriguez,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. SA-99-CR-329-ALL
                        --------------------
                          January 21, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Juan Manuel Ramirez-Ramirez

(“Ramirez”), Raymundo Aleman, has filed a motion to withdraw and

a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Ramirez was sent a copy of counsel’s motion and brief, but he has

not filed a response.   Our review of the brief filed by counsel

and of the record discloses no nonfrivolous point for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities with respect to the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-50060
                                  -2-

representation of Ramirez, and the APPEAL IS DISMISSED.    See 5TH

CIR. R. 42.2.

     Although it is clear that Ramirez’s appeal presents no

nonfrivolous issues, counsel’s work in this appeal was of no

assistance to this court in determining that such was the case.

First, counsel initially filed his motion to withdraw and Anders

brief unaccompanied by a transcript of the rearraignment hearing

at which Ramirez entered his guilty plea.    In this court’s June

6, 2001, order denying the initial motion without prejudice, this

court noted that without such transcript it could not determine

whether counsel had satisfied his obligations under Anders and

could not conduct an independent examination of the record.     The

court also emphasized that Ramirez had executed a plea agreement

containing a provision by which Ramirez waived his right to

appeal his sentence.   Although this order did not explicitly

direct counsel to address the waiver issue, the reference to the

waiver-of-appeal provision should have been sufficient to alert

counsel that the issue warranted counsel’s attention in his

supplemental Anders brief.    Instead, counsel neglected to address

the effect of the waiver provision in his supplemental brief,

even though one of the issues raised therein–-a contention that

Ramirez’s sentence was not in conformity with the Sentencing

Guidelines–-was possibly precluded by Ramirez’s waiver of his

right to appeal his sentence.     See United States v. Melancon, 972
F.2d 566, 567 (5th Cir. 1992) (defendant may waive his right to

appeal as part of a plea agreement if waiver if voluntary and

knowing).   Finally, the issues set forth in counsel’s
                           No. 00-50060
                                -3-

Anders brief, which are almost identical to those raised in his

initial brief, are facially frivolous; counsel ignored more

relevant issues, such as whether the district court complied with

FED. R. CRIM. P. 11 at Ramirez’s sentencing or with FED. R. CRIM. P.

32 at sentencing.

     Aleman is ordered to show cause, within 15 days from the

date of this opinion, why this court should not order that he not

receive payment for services rendered and expenses incurred in

this appeal.   See United States v. Gaitan, 171 F.3d 222, 223 (5th

Cir. 1999) (imposing sanction for pursuing appeal on sentencing

issues contrary to a waiver-of-appeal provision in defendant’s

plea agreement).

     APPEAL DISMISSED; COUNSEL ORDERED TO SHOW CAUSE.